Moore, J.
(dissenting). The material portions of the bill of complaint filed in this case are in substance as follows:
“Your orator, Miles F. Bixler, files this bill of complaint in behalf of himself and all other creditors of one R. S. Drew, whose Christian name is unknown; that R. S. Drew became indebted to your orator in the sum of one hundred twenty-eight dollars, no part of which has ever been paid; that the said R. S. Drew also became indebted to other creditors, the amounts and names of which your orator is unable to give; that on or about the 14th day of. January, 1907, the said R. S. Drew sold to one John Fry all his interest: and the entire stock of goods, furniture, and fixtures in possession of R; S. Drew; that said stock was worth about five hundred dollars, and about one hundred twenty-eight dollars thereof was merchandise sold him by your orator; that the sale of said stock of merchandise and the said fixtures pertaining to the said business of R. S. Drew was in bulk, and the whole thereof transferred to the said John Fry at once, and was not sold in the ordinary course of trade; that the said R. S. Drew or John Fry or either of them had not made an inventory of said stock and fixtures, and the said John Fry did not demand and receive from the said R. S. Drew any written list and names and addresses of *318the creditors of the said R. S. Drew with the amount of indebtedness due or owing to each creditor and certified by the said R. S. Drew, under oath to be a full, accurate, and complete list-of his creditors and of his indebtedness, and that the said John Fry had not at any time before taking possession of said stock of merchandise, furniture and fixtures, notified personally, or by registered mail or1 in any manner whatever, the creditors of said R. S. Drew, or any of them, of the proposed sale, of the prices, terms, and conditions thereof as required by Act No. 223 of the Public Acts of the State of Michigan of 1905, although said act was then in full force and effect; that said sale is void by the terms of said act; that, at the time of said sale as your orator is informed and believes, the said R. S. Drew, had no property or means wherewith' to pay his creditors the amounts due them, or out of which their several claims or any of them could be collected, except said stock of goods and fixtures which was sold as aforesaid.
“Your orator, therefore, in behalf of himself and all other creditors of said R. S. Drew, asks the aid of this court in the premises, he being remediless in the courts of the common law; that said John Fry be decreed to hold all of said stock, furniture, and fixtures as receiver and in trust for the creditors, etc., * * *; that your orator and any other creditors of said R. S. Drew may have such other or further relief in the premises as shall be agreeable-to equity and good conscience.”
The defendant demurred to the bill for the following reasons:
“(1) Because the matters stated and charged in complainant’s bill of complaint do not entitle complainant to the equitable relief therein prayed for. * * *
“(3) Because of the nonjoinder of R. S. Drew, as a defendant in said cause.
“(4) Because the complainant never has recovered a, judgment against said R. S. Drew or had his claim otherwise adjudicated.
“(5) Because said complainant, under the claimed facts, has a full and adequate remedy at law against said R. S. Drew, and is not entitled to commence or maintain a suit in equity. * * *
“(7) Because under the laws and practice in the State of Michigan, where the distinction between the law and *319equity cases are treated separately and distinctly, a court of chancery has no power to adjudicate and determine the validity and legality of the claim arising upon contract.”
The demurrer was overruled, and the case is brought here for review. Counsel argue at length each of the reasons assigned in the demurrer. The complainant insists that he is' entitled to maintain his bill under the provisions ofthe “sales in bulk act,” so called, being ActNo. 223, Pub. Acts 1905. Some provisions of this act were construed in Spurr v. Travis, 145 Mich. 721 (108 N. W. 1090, 116 Am. St. Rep. 330); Musselman Grocer Co. v. Kidd, Dater & Price Co., 151 Mich. 478 (115 N. W. 409).
The questions raised by this record have not been passed upon by this court and, so far as we are advised, by any court. The effect of the demurrer to the bill is to admit the truth of its averments. These, in substance, aver a sale to a debtor who is now insolvent, and who has sold all his property to the defendant under circumstances which make the sale void. The case is unlike the two cases already cited, which were proceedings in behalf of a single creditor. The bill is filed, not only in behalf of the complainant, but in behalf of all the other creditors. It calls for an accounting and for a receivership. It is not necessary to quote the provisions of Act No. 223, Pub. Acts 1905, as they are so easily accessible, but we think a reading of. them establishes the authority of a court of equity to interfere in such a case as is stated in the bill of complaint.
The decree of the court below should be affirmed.
Brooke, J., concurred with Moore, J.